               Case 2:18-cr-00092-RAJ Document 60 Filed 01/18/19 Page 1 of 5




 1                                                         THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     UNITED STATES OF AMERICA,                        )   No. CR 18-0092-RAJ
10                                                    )
                     Plaintiff,                       )
11                                                    )   DEFENDANTS’ UNOPPOSED MOTION
                v.                                    )   TO RECONSIDER MOTION TO
12                                                    )   CONTINUE TRIAL AND PRETRIAL
     BERNARD ROSS HANSEN, and                         )   MOTIONS DATES
13   DIANE RENEE ERDMANN,                             )
                                                      )   Note on Motions Calendar:
14                   Defendants.                      )   January 18, 2019
15                                          MOTION TO RECONSIDER

16          Bernard Ross Hansen and Diane Renee Erdmann through counsel, respectfully move

17   the Court to reconsider its ruling issued January 7, 2019, granting in part, the unopposed

18   motion by the defense to move the trial date to October 21, 2019 and instead, scheduling the

19   trial for June 10, 2019. Dkt. 58. The motion is based on the fact that a June trial date essentially

20   eviscerates the defenses’ ability to provide effective representation.

21          In the original unopposed motion, the defense noted, inter alia, that the additional time

22   requested reflected the time necessary for defense counsel to make critical decisions regarding

23   the need for expert witnesses, and if needed, their own preparation and review. Dkt. 54 at 4.

24   Erring on the side of caution given their ethical and legal responsibility to ensure that

25   constitutional and other legal rights of their clients are protected, including confidential

26   information relevant to the preparation of a defense, defense counsel merely stated that, if


       UNOPPOSED MOTION TO RECONSIDER                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                       1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                               Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 1                                         (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 60 Filed 01/18/19 Page 2 of 5




 1   further detail was necessary to understand this particular challenge of effective representation,

 2   the defense would do so in a sealed ex parte filing should the Court require it. Id. In hindsight,

 3   the defense should have made more clear that the trial date and key dates proposed and agreed

 4   upon with the Government were not only based upon the volume of discovery and issues

 5   related thereto, but in large part dictated by the guestimate of our expert witness(es) that they

 6   could not properly assess the case and be available for trial before July 2019.

 7          With that fact in mind, the Government and the defense met and conferred about a

 8   realistic trial date assuming an expert disclosure deadline of July 3, 2019. The parties – in

 9   agreeing upon an October trial date -- also thought through the other key components of

10   effective representation and a fair trial that could be achieved pre- and post-disclosure of

11   experts, including the need for rebuttal expert witnesses, if any, Dkt. 56-1, all with hopes of

12   reducing any risk that further continuances will be required. Dkt. 54 at 2. See also Dkt. 56.

13          A June 10 trial date would require the filing of pretrial motions sometime on or about

14   May 3rd. That leaves counsel with the impossible task of completing – in only three months’

15   time -- its Taint/Attorney-Client review, as well as the discovery process (without court

16   intervention), its independent review of approximately 3,000 audio files, over 180,000 pages of

17   discovery -- much of which is in its native form and/or in excel sheets with multiple

18   tabs/sheets, without bate-stamps and therefore, difficult to track or catalog, -- multiple hard

19   drives, and 1,420 boxes from a Nevada warehouse that was the subject of earlier litigation, and

20   based on that review and understanding of the discovery, research the facts and law and discuss

21   the same with their respective clients in order to make an informed and intelligent decision in

22   how they wish to proceed before filing pretrial motions. Dkt. 54 at 3-4; see also Fed. Rule

23   Crim. P. 12(b)(3).

24          A June trial date would also require the timely disclosure of expert witnesses before

25   trial. But as noted in the declaration of counsel – filed ex parte and under seal in keeping with

26   our legal and ethical responsibilities – the defense cannot meet that deadline. And without the


       UNOPPOSED MOTION TO RECONSIDER                                 FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                              Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 2                                        (206) 553-1100
                Case 2:18-cr-00092-RAJ Document 60 Filed 01/18/19 Page 3 of 5




 1   assistance of expert(s), the defense cannot effectively unravel how a legitimate company that

 2   was successful for over 20 years, somehow became a Ponzi scheme giving rise to bankruptcy

 3   and criminal proceedings, which would be a miscarriage of justice. 18 U.S.C. §§

 4   3161(h)(7)(B)(i) & (B)(ii).

 5          For these reasons, and those stated in the original motion, the defense agree that it is

 6   unreasonable to expect adequate preparation or representation for pretrial proceedings or for

 7   the trial itself within the time limits currently set. 18 U.S.C. §§ 3161(h)(7)(B)(i) & (B)(ii) &

 8   (B)(iv).

 9          Finally, a draft of this motion was shared with the Government, represented by

10   Assistant United States Attorney Brian Werner. AUSA Werner, on behalf of the Government,

11   responded that the Government is preparing for trial on June 10, 2019. However, the

12   Government did not oppose the original motion for a continuance and does not oppose this

13   motion either.

14                                            CONCLUSION

15          The motion to move the trial date to October, with the proposed scheduling order, was

16   unopposed by the Government, and based on the parties’ thoughtful consideration of the time

17   necessary for effective preparation of counsel given the complexity of the case, the extraordinary

18   volume of discovery, the exercise of due diligence and the interests of justice. In hindsight,

19   however, the defense should have been clearer about how the need for expert witnesses

20   influenced the proposed trial date and scheduling order agreed upon by the parties. Based on this

21   additional detail, as well as the facts that remain true in the original motion, the defense

22   respectfully requests the Court reconsider its ruling granting the motion in part, and setting the

23   trial and related matters as originally proposed.

24          ///

25          ///

26

       UNOPPOSED MOTION TO RECONSIDER                                 FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                              Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 3                                        (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 60 Filed 01/18/19 Page 4 of 5




 1          At a minimum, the parties request oral argument to address any questions the Court may

 2   have based on the additional information provided or set forth in the original motion.

 3          DATED this 18th day of January, 2019.

 4                                                Respectfully submitted,
 5
                                                  s/ Jennifer E. Wellman
 6                                                s/ Dennis Carroll
                                                  Attorneys for Bernard Ross Hansen
 7
                                                  s/ Michael G. Martin
 8                                                Attorney for Diane Renee Erdmann
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       UNOPPOSED MOTION TO RECONSIDER                               FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                            Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 4                                      (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 60 Filed 01/18/19 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2          I certify that on January 18, 2019, I electronically filed the foregoing document with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of filing to

 4   Assistant U.S. Attorney Brian Werner.

 5
                                                  /s/ Barbara Hughes
 6                                                Paralegal
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       UNOPPOSED MOTION TO RECONSIDER                               FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                            Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 5                                      (206) 553-1100
